internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no -------------------- ----------------------- 263a tam-112465-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------ --------------------------- ------------------------------- ---------------- ------- ------------------- legend taxpayer ------------------------------ date date -------------------------- -------------------------- issue are transmission and distribution costs incurred by taxpayer handling costs that must be capitalized pursuant to sec_1_263a-3 of the income_tax regulations conclusion some transmission and distribution costs incurred by taxpayer are handling costs that must be capitalized pursuant to sec_1_263a-3 tam-112465-05 facts current is the flow of electrical charges and is measured in amps the product of voltage is a force that is analogous to pressure higher voltage levels have taxpayer is a diversified power utility that owns various regulated and non- regulated subsidiaries through its subsidiaries taxpayer provides electricity to residential commercial industrial and government customers end-use customers there are three distinct functions involved in providing electricity to an end-use customer generation transmission and distribution through its subsidiaries taxpayer performs all three of these functions electricity has a number of immutable characteristics that dictate the design and function of a generation transmission and distribution system in particular there are four terms that are fundamental to any understanding of the operation of these systems - electric power p voltage v current i and resistance r greater potential to transport and deliver power thus high voltage transmission lines are used to move electricity over long distances whereas lower voltage distribution lines are used to move electricity locally transformers are devices that step-up or step-down voltage current and voltage is referred to as power p i v resistance is an obstruction to current flow and is measured in ohms a conductor has a low resistance and an insulator has a high resistance lights appliances motors and all electrical equipment have resistance the amount of power used by electrical equipment is a function of its resistance physics called ohm’s law that is expressed by the following formula current voltage resistance i v r this formula discloses a critical property of power - if there is no user of power resistance is infinity and no current flows in the circuit in other words with constant voltage the resistance of the load determines the amount of current flowing in the circuit thus in response to voltage level changes in a commercial electric power system additional or less electricity is produced and introduced into the transmission and distribution system to maintain stable voltage an electric utility attempts to maintain the supply of power and the voltage on its transmission and distribution system equal to the anticipated needs and demands of its customers an electric utility considers many factors in determining the amount of power that is going to be needed to meet its customers’ needs some of these factors include the time of year time of day weather temperatures and historical data based current would continue to flow through a utility’s transmission and distribution lines even if no customers were connected to the lines because the resistance of the lines and equipment is sufficient to require the flow of current in other words the transmission and distribution system itself is a user of electricity the relationship between voltage current and resistance is a fundamental law of at the present time electricity cannot be stored economically therefore as tam-112465-05 upon its load forecasting a utility then develops a schedule to determine what generators it will put into service and then continually checks its transmission and distribution system to make sure that the generation of electricity is meeting its customers’ demands the primary methods used by the utility to discover if generation is sufficient is by monitoring and controlling the voltage and frequency of the transmission and distribution system for instance if the transmission and distribution system experiences a below-target voltage drop it would indicate that customer demand is increasing this monitoring of voltage and frequency does not recognize the loss or increase of any single customer but instead measures aggregate change in demand up or down to sufficiently impact the system’s voltage and or frequency electricity is generated it is generally transmitted and distributed to customers generally generating plants produce electricity pincite to kilovolts kv and are connected to a nationwide network of transmission lines that are known as the grid when electricity enters the grid from a generating plant depending on the distance the electricity needs to travel and the amount of electricity needed the electricity is stepped- up in voltage to the desired voltage using transformers electricity is transmitted over high-voltage lines at between and kv within which are smaller groupings or power pools the major networks are the eastern interconnect the western interconnect and the texas interconnect interconnected utilities within a power grid coordinate operations and buy and sell power among themselves in these wholesale or wheeling arrangements utilities transport electricity for other utilities generally the voltage of electricity transferred in wheeling transactions does not need to be transformed ie stepped-up or down because the voltage of the delivering utilities’ transmission system and the voltage of the receiving utilities’ transmission system is the same at the interconnection point electricity at the voltage on the transmission lines but must have the voltage reduced or stepped-down to use it thus electricity from the transmission system is stepped-down at a substation to service specific distribution areas some large retail customers can take delivery of high voltage electricity at various points throughout the transmission system the nation’s transmission lines have evolved into three major networks or grids on the other hand the vast majority of taxpayer’s customers cannot use taxpayer generally views the use of lines that are 100kv and above as transmission whereas lines below 100kv are generally viewed as distribution some large retail customers eg a large industrial factory may access electricity directly from a transmission line coming from the transmission-to-distribution substation because they may need the high voltage or simply do not need to have the voltage stepped down the service lines of these customers are tied directly into the distribution feeder or distribution lines of the utility and end at a transformer-rated meter the electric utility industry is highly regulated by federal and state regulatory tam-112465-05 the distribution system includes low voltage lines substations and transformers that are used to deliver electricity to end-use customers eg homes and businesses distribution begins at a substation where transformers reduce the voltage of electricity to a lower level so that it can be carried on the distribution lines in addition to stepping- down the electricity a substation may also have a bus that splits the power off in multiple directions sometimes at different voltages small transformers on poles or underground further reduce the voltage so that it can be used by the customers these transformers are usually located within several hundred feet of the customer’s property the electricity then flows through a service or a drop line from the transformer to a meter affixed to the customer’s property a meter is an electric motor connected to a series of pointers or dials on the meter’s face that measures the amount of electricity used by a customer as electricity is used by the customer it flows through the meter causing it to turn and move the pointers the greater the amount of electricity used the faster the meter turns large customers purchase electricity using a mega-watt hour mwh and smaller distribution customers eg residential customers buy electricity using a kilowatt-watt hour kwh the meter used by a customer is calibrated to the measure used by the customer in newer models the dials have been replaced by digital displays commissions in particular taxpayer’s subsidiaries that transmit and distribute electricity are subject_to regulation by the federal energy regulatory commission ferc and the public_utility commissions in states were they have distribution customers the state public_utility commissions set the retail rates for electricity and rates are based on what are termed cost of service and rate of return a utility’s cost of service includes the cost to the utility for generated and purchased power the capital costs of generation transmission and distributions plants all operations and maintenance_expenses and the costs to provide programs often mandated by the public_utility commission for consumer protections and energy efficiency a utility’s rate of return is that amount that a utility is allowed to earn on its investment in facilities used to provide utility_services to its customers this rate structure may result in delivery voltage being a component of the rate schedule under which a customer receives electricity for example a large commercial customer that receives electricity at a higher voltage may receive a discount due to the reduced infrastructure required to deliver electricity at the higher voltage method for its tax_year ending date which requested the commissioner’s consent to change its method_of_accounting for mixed_service_costs according to the form_3115 taxpayer’s former method of allocating direct and indirect_costs presumably including mixed_service_costs to self-constructed assets was a specific_identification_method the form_3115 also indicates that taxpayer accounted for inventories on an expensable method under its new method taxpayer allocates direct and indirect_costs by tracing such costs to departments on the basis of a cause and effect or other reasonable relationship between the cost and the department taxpayer then allocates on date taxpayer filed a form_3115 application_for change in accounting tam-112465-05 mixed_service_costs to the inventory it produces electricity and self-constructed assets using the simplified_service_cost_method with the production cost allocation_ratio taxpayer also allocates additional sec_263a costs to inventory and self-constructed assets using the simplified_production_method without the historic absorption ratio the characterization of taxpayer’s transmission and distribution costs as either deductible or capitalizable may affect the results reached under the simplified service cost and simplified production methods law and analysis the director contends that transmission and distribution costs incurred by taxpayer are handling costs that must be capitalized under sec_1_263a-3 handling costs are generally capitalized to the extent they are properly allocable to produced property see sec_1_263a-1 for the reasons stated below some transmission and distribution costs incurred by taxpayer are handling costs that must be capitalized pursuant to sec_1_263a-3 law sec_263a generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of real or tangible_personal_property produced by a taxpayer the direct costs of produced property include direct_material_costs and direct_labor_costs see sec_1_263a-1 the indirect_costs of produced property are all costs other than direct_material_costs and direct_labor_costs see sec_1_263a-1 indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities id indirect_costs may be allocable to production activities resale activities and other activities that are not subject_to sec_263a accordingly taxpayers must make a reasonable allocation of indirect_costs between production and non-production activities see sec_1 263a- e i handling costs are an example of an indirect_cost that generally must be capitalized to the extent they are properly allocable to produced property see sec_1_263a-1 handling costs include costs attributable to processing assembling repackaging transporting and other similar activities with respect to produced property provided the activities do not come within the meaning of the term produced as defined in sec_1 263a- a see sec_1_263a-3 processing costs are the costs a producer incurs in making minor changes or alterations to the nature or form of a produced product see handling costs incurred at a retail sales facility with respect to property sold to retail customers at the facility are not required to be capitalized see sec_1_263a-3 a retail sales facility is defined as a facility where a taxpayer sells merchandise exclusively to retail customers in on-site sales see sec_1 263a- c ii a in the instant case neither taxpayer nor the director contends that taxpayer operates a retail sales facility for purposes of this section sec_1_263a-3 is written in the context of a reseller rather than a producer however sec_1 263a- c clarifies that as directed by sec_1_263a-1 the provisions of sec_1_263a-3 apply to a producer incurring purchasing handling and storage costs the director contends that the costs related to taxpayer’s transmission and tam-112465-05 sec_1_263a-3 assembling costs are costs associated with incidental activities that are necessary in readying property for sale see sec_1_263a-3 transportation costs are generally the costs a taxpayer incurs moving or shipping produced property generally transportation costs are required to be capitalized and include costs incurred in transporting property a from the vendor to the taxpayer b from one of the taxpayer’s storage facilities to another of its storage facilities c from the taxpayer’s storage_facility to a retail sales facility d from the taxpayer’s retail sales facility to its storage_facility and e from one of the taxpayer’s retail sales facilities to another of its retail sales facilities see sec_1_263a-3 however sec_1 263a- c vi provides that transportation costs that are distribution costs are not required to be capitalized distribution costs are transportation cost incurred outside a storage_facility in delivering goods to a customer see sec_1_263a-3 director and taxpayer’s positions distribution system are handling costs that must be capitalized under sec_263a taxpayer argues that its transmission and distribution costs are deductible as incurred in particular taxpayer contends that costs associated with transmitting and distributing electricity are excluded from capitalization because such costs are distribution costs under sec_1_263a-3 taxpayer further argues that its transmission and distribution costs are deductible because the operational nature of an electric utility supports the current deduction of transmission and distribution costs transmission and distribution costs are capitalizable handling costs under sec_1 263a- c costs are deductible as incurred as indicated above the vast majority of taxpayer’s customers cannot use electricity at the voltage levels on its transmission lines or its distribution lines until the electricity passes through the last transformer in the distribution system and onto the drop line that is connected to its customers’ meters the substations and transformers in the transmission and distribution system step- down the voltage to proper delivery standards to make the electricity usable by taxpayer’s customers the step-down of voltage required to deliver electricity to the majority of taxpayer’s customers is a processing or assembling activity the costs of which are required to be capitalized under sec_1_263a-3 substations and transformers are not processing or assembly because the substations and transformers do not contain any moving parts taxpayer has further argued that a transformer simply changes the voltage at which a customer receives electricity or power and that it does not change the amount of power consumed by a customer taxpayer contrasts changing voltage with heat treating a metal object - a process that it argues is a production activity because it changes the underlying product taxpayer contrary to taxpayer’s arguments not all of its transmission and distribution taxpayer has argued that the step down of electricity performed by the taxpayer’s arguments deviate from the relevant inquiry contrary to taxpayer’s tam-112465-05 also argues that heat treating metal changes the product so that it will be recognized in the marketplace as distinctive and that like changing the pressure of water changing the voltage of electricity does not result in a distinctive product but is merely a delivery standard eg water is water regardless of its pressure and electricity is electricity regardless of its voltage argument the question is not whether changing voltage is a production activity for purposes of sec_263a because handling costs including assembly and processing are not production_costs instead to determine whether the costs associated with changing the voltage of electricity are processing costs the proper focus is whether the change in voltage affects the nature or form of the underlying product likewise to determine whether the costs associated with changing the voltage of electricity are assembly costs it must be determined whether the activity makes the product ready for sale a change in form or nature of a product does not affect the underlying substance of the product form is the shape and structure of something as distinguished from its substance the american heritage dictionary second college ed nature in this context means the essential characteristics and qualities of a thing id pincite taxpayer’s argument fails to recognize that voltage is a fundamental characteristic of electricity and that high voltage electricity is not usable by a majority of its customers taxpayer is required to change the form or nature of the electricity by changing its voltage to meet the delivery requirements of its customers accordingly stepping-down the voltage of the electricity readies the electricity for sale to taxpayer’s customers and is either processing or assembly the costs of which are required to capitalized under sec_1_263a-1 and sec_1_263a-3 and iii distinctive although some of taxpayer’s customers expect and can accept high voltage electricity directly from its transmission lines the vast majority of its customers expect taxpayer to step-down the voltage prior to delivery because they cannot accept delivery at the increased voltage taxpayer has also acknowledged that delivery voltage is relevant in determining the rate schedule under which a customer receives service thus it is incorrect to assert that the marketplace views all electricity regardless of its voltage as the same distribution systems are not required to be capitalized because they are distribution costs under sec_1_263a-3 distribution costs are any transportation costs incurred outside a storage_facility in delivering goods to a customer in the instant case taxpayer’s transmission and distribution costs are incurred outside a storage_facility because taxpayer has no storage_facility for electricity taxpayer further argues that since the costs are incurred outside a storage_facility the transmission and distribution costs must be distribution costs because the transmission and distribution system is designed to accomplish one single function - delivery of electricity to customers additionally electricity at different voltages is recognized in the marketplace as taxpayer has also argued that costs associated with its transmission and tam-112465-05 taxpayer’s position regarding the scope of the exception from capitalization for distribution costs is overly broad if taxpayer’s position were correct all transportation would be distribution in all cases once a product leaves a factory the transportation of the product at least to some extent relates to delivery of the goods to customers in other words when a manufacturer ships the product from its factory to its warehouse the product moves closer to the manufacturer’s customers likewise when the product is shipped from the warehouse to a retail sales facility the product is one step closer to a customer however sec_1_263a-3 clearly indicates that the costs associated with transporting goods from a vendor in the case of a manufacturer the comparable is the factory to the warehouse and from the warehouse to the retail sales facility are subject_to capitalization see sec_1_263a-3 and c accordingly taxpayer’s position regarding distribution is not persuasive instead transportation costs are only exempted from capitalization as distribution costs when the transportation directly results in the delivery of the product to a customer when a product is not completely ready for delivery to a customer but instead is transported to another site for completion processing or assembly the transportation is not direct delivery of the product to a customer and is therefore not distribution compare sec_1_263a-3 and sec_1_263a-3 taxpayer’s transmission and distribution system does not directly deliver electricity to the majority of its customers instead taxpayer’s transmission and distribution system delivers electricity to sites where the electricity is further processed or assembled so as to meet its customers’ delivery requirements accordingly the transmission and distribution costs related to electricity delivered to the majority of taxpayer’s customers are not distribution costs until the voltage is stepped-down at the last transformer before passing onto the drop-line connected to the meter in the case of large industrial customers that access electricity directly from taxpayer’s transmission system the costs of transmitting electricity to these customers are distribution costs at the point in the system when the electricity is at an appropriate voltage to deliver to these customers electricity delivered in wholesale arrangements or wheeled to other utilities may be at an appropriate voltage for delivery throughout the transmission system accordingly the transmission costs associated with wheeling transactions are appropriately treated as distribution costs production of electricity is subject_to sec_263a deductibility of transmission and distribution costs in this regard taxpayer argues that its electric business should be viewed on a holistic basis making the necessary analogies where necessary and appropriate to arrive at a determination consistent with the purposes of sec_263a according to taxpayer the regulations under sec_263a clearly provide that the costs of freight out are selling costs and that the operational aspects of an electric utility support the deductibility of transmission and distribution costs taxpayer argues that costs associated with produced property are not required to be capitalized when the costs are incurred close in time to the delivery of the property to taxpayer argues that the operational nature of electricity supports the tam-112465-05 the customer in this regard taxpayer further argues that the purpose of the demand estimation process ie load forecast is to provide it with information necessary to consider the resources that will be required if the estimation of demand proves accurate taxpayer further argues that electricity travels at the speed of light and orders for electricity are filled instantaneously taxpayer contends that given these realities any attempt to apply the provisions of sec_263a to the transportation of electricity amounts to the pounding of the proverbial round peg into the proverbial square hole taxpayer’s argument fails to address two critical facts first the furnishing of electricity constitutes the sale of a product or good rather than the sale of services see announcement 1986_19_irb_19 see also state tax commission v marcus j lawrence mem hosp p 2d ariz helvey v wabash county remc n e 2d ind app minnesota power light company v taxing district n w 2d minn sec_263a requires producers and resellers of tangible_personal_property to capitalize the direct and a proper share of the indirect_costs of such property taxpayer’s position is contrary to this established position generally electricity is generated and delivered to customers within a matter of seconds because of the speed at which it travels if taxpayer’s position were followed costs associated with generating electricity would not be subject_to capitalization under sec_263a second taxpayer’s argument is inconsistent with its request to be treated as a producer of electricity under sec_263a on date taxpayer filed a form_3115 requesting to change its method_of_accounting for mixed_service_costs in its form_3115 taxpayer requested to allocate mixed_service_costs using the simplified_service_cost_method and in doing so it stated that it produced two types of eligible_property for purposes of the method - electricity and self-constructed assets accordingly taxpayer itself has fully acknowledged that the costs of producing electricity are subject_to the capitalization provisions of sec_263a therefore since taxpayer’s production of electricity is subject_to capitalization under sec_263a so are the costs of handling it caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
